Title: Archibald Stuart to Thomas Jefferson, 9 December 1819
From: Stuart, Archibald
To: Jefferson, Thomas


					
						Dear Sir
						
							Staunton
							9th Decr 1819—
						
					
					The bearer hereof is Mr Fuller professor of Mathematics in the Staunton Academy: he has been exercising himself some time in calculations with a view of Simplifying the mode of ascertaining the longitude of places which he is desirous of submiting to your inspection—
					I do not consider myself Competent to decide on its  merits and have advised him not to venture on its publication without your approbation—
					I have learned with great pleasure from Mr Crawford who attended your last Court That your health is improving & hope to hear on Mr Fullers return that it is entirely restored—
					permit me to suggest the propriety of your wearing Flanel This Winter—It may be troublesome a few days but will soon become agreeable & I feel confident will be attended with the best consequences—Fine red flanel is the most suitable for the purpose as it will not Thicken by use—
					I hope the English Govt who have been so busy in medling with the affairs of other Nations will shortly be fully employed at home—
					That you may long enjoy health & happiness is the  devout wish of
					
						your Affectionate Friend
						
							ArchD Stuart
						
					
				